     Case 1:20-cv-00460-NONE-JLT Document 22 Filed 10/02/20 Page 1 of 3

 1
         Xavier Becerra
 2   Attorney General of California
     ELIZABETH S. ANGRES
 3   Supervising Deputy Attorney General
     GARY OSTRICK
 4   Deputy Attorney General
     IVETA OVSEPYAN, State Bar No. 279218
 5   Deputy Attorney General
      300 South Spring Street, Suite 1702
 6    Los Angeles, CA 90013
      Telephone: (213) 269-6606
 7    Fax: (916) 731-2120
      E-mail: Iveta.Ovsepyan@doj.ca.gov
 8   Attorneys for Defendant Jeffrey A. Burdick
     and Non-Party Witness California Highway
 9   Patrol
10                        IN THE UNITED STATES DISTRICT COURT
11                     FOR THE EASTERN DISTRICT OF CALIFORNIA
12

13
     KARINA URBINA, et al.                             Case No. 1:20-CV-00460-NONE-JLT
14
                                      Plaintiffs, STIPULATION TO EXTEND
15                                                STIPULATED PROTECTIVE
                  v.                              ORDER; ORDER
16
                                                       (Doc. 21)
17   JEFFREY A. BURDICK,
18                                  Defendant.
19
           WHEREAS, Discovery in this action involves production of confidential,
20
     proprietary, or private information for which special protection from public
21
     disclosure and from use for any purpose other than prosecuting this litigation may
22
     be warranted;
23
           WHEREAS, the parties filed a Proposed Stipulated Protective Order on July
24
     20, 2020 (Dkt. No. 19);
25
           WHEREAS, the Court entered an Order approving the Stipulated Protective
26
     Order on July 20, 2020 (Dkt. No. 20);
27
           WHEREAS, Plaintiffs have issued a subpoena for production of documents
28
                                                   1
                                Stipulation to Extend Stipulated Protective Order (1:20-CV-00460-NONE-JLT)
     Case 1:20-cv-00460-NONE-JLT Document 22 Filed 10/02/20 Page 2 of 3

 1   upon the California Highway Patrol, a non-party witness to this action;
 2         WHEREAS, the current Stipulated Protective Order does not apply to
 3   discovery produced by the California Highway Patrol which contains confidential,
 4   proprietary, or private information;
 5         WHEREAS, the parties wish to extend the Stipulated Protective Order to
 6   apply to discovery produced by the California Highway Patrol;
 7         Accordingly, the parties hereby stipulate to and petition the Court to extend
 8   the Stipulated Protective Order entered on July 20, 2020, as Docket number 20, to
 9   discovery produced by non-party witness, the California Highway Patrol.
10         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
11
     Dated: October 1, 2020                      Respectfully Submitted,
12
                                                 XAVIER BECERRA
13                                               Attorney General of California
                                                 ELIZABETH S. ANGRES
14                                               Supervising Deputy Attorney General
15                                               /s/ Iveta Ovsepyan
                                                 IVETA OVSEPYAN
16
                                                 /s/ Gary Ostrick
17                                               GARY OSTRICK
                                                 Deputy Attorneys General
18                                               Attorneys for Defendant Jeffrey A. Burdick
                                                 and Non-Party Witness California Highway
19                                               Patrol
20   Dated: September 30, 2020                   CARRILLO LAW FIRM, LLP
21                                               /s/ Laura M. Jimenez
                                                 (as authorized on September 30, 2020)
22
                                                 LUIS A. CARRILLO
23                                               MICHAEL S. CARRILLO
                                                 LAURA M. JIMENEZ
24                                               Attorneys for Plaintiffs
25

26
27

28
                                                   2
                                Stipulation to Extend Stipulated Protective Order (1:20-CV-00460-NONE-JLT)
     Case 1:20-cv-00460-NONE-JLT Document 22 Filed 10/02/20 Page 3 of 3

 1                                             ORDER
 2         Good cause appearing, the stipulation is GRANTED and the protective order
 3   (Doc. 20) is extended to encompass discovery produced by the California Highway
 4   Patrol, which contains confidential, proprietary, or private information.
 5
     IT IS SO ORDERED.
 6

 7      Dated:   October 1, 2020                             /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
                                Stipulation to Extend Stipulated Protective Order (1:20-CV-00460-NONE-JLT)
